                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                            T'T   Ti A C't
                                                             rnv'"i'
                                                             TTITTC'T'T
                                                                                      2U13   SEP 12 PH       I:
                                                                                                                   29

WEI-PING ZENG,                                               §
                                                             §
        Plaintiff,                                           §
                                                                                                                    -i
                                                             §
V.                                                           §           NO. EP-19-CV-99-KC
                                                             §
TEXAS TECH UNIVERSITY                                        §
HEALTH SCIENCES CENTER                                       §
AT EL PASO, ET AL.,                                          §
                                                             §
        Defendants.                                          §


MEMORANDUM OPINION AND ORDER REGARDING PLAINTIFF'S MOTIONS TO
 AMEND THE COURT'S ORDER (ECF NOS. 58 & 61) AND PARTIAL AMENDED
 ORDER REGARDING PLAINTIFF'S MOTION TO COMPEL PRODUCTION (ECF
                             NO. 39)

        Pending before the Court are "Plaintiff's Motion to Amend the Court's Order Regarding

Plaintiffs Motion to Compel Production of Documents Requested in the Plaintiffs 1st Set of

Requests for [Production] of Documents" (hereinafier, "Motion to Amend the Court's Order" or

"original motion"), (ECF No.       58),   and a duplicate motion of the same title, filed by Plaintiff on

the belief that he had filed the original motion under the wrong classification in the electronic case

filing system. (ECF No. 61).' In these motions, Plaintiff requests that the Court reconsider its ruling

denying as moot Plaintiffs motion to compel Defendants to produce documents in response to

Request for Production Number         1   ("RFP 1"). (ECF Nos.      58    & 61). Defendants filed a response in

opposition to the original motion. (ECF No. 62). For the reasons set forth below, the Court

GRANTS Plaintiffs "Motion to Amend the Court's Order," (ECF No.                      58),   limited to RFP    1,   and

AMENDS its ruling as to RFP          1,   DENYING IN PART and GRANTING IN PART Plaintiffs


  The only difference the Court has found between the two motions is an introductory paragraph in the second one.
explaining why Plaintiff is filing "the same motion" under a different classification. See (ECF No. 61, at 1).
motion to compel production. The Court DENIES AS MOOT Plaintiffs duplicate motion (ECF

No. 61).

                                       I.      BACKGROUND

        In this employment discrimination suit, Plaintiff claims,   inter a/ia,   that he was wrongfully

terminated from his employment at Texas Tech University Health Sciences Center at El Paso

("TTUHSCEP"). (ECF No. 60, at 22-25). The history and evolving nature of this discovery

dispute is detailed in this Court's order, dated August 23, 2019, wherein the Court granted in part

and denied in part "Plaintiffs Motion to Compel Production of Documents Requested in the

Plaintiffs 1st Set of Requests for Production of Documents and to Postpone Deadline to Join

Additional Parties" (the "motion to compel production").   See   (ECF No. 57, at 1-4). To summarize,

noting that the parties appeared to be attempting to resolve the discovery disputes by amending

the requests and providing supplemental responses while simultaneously briefing the Court as to

their positions on the disputes, the Court ordered the parties to confer on the discovery disputes in

an attempt to resolve them without court order and to then update the Court as to any disputes that

remain and their respective positions on the matter. (ECF No. 53). The parties did so, each filing

separately their positions as to each request for production (the "supplemental briefings"). (ECF

Nos. 55 & 56). Thereafter, the Court ruled on the motion, in relevant part, denying RFP       1   as moot

on the basis that the parties appeared to have resolved their dispute. (ECF No. 57, at 4-5, 10).

       On August 24, 2019, Plaintiff filed the Motion to Amend the Court's Order, in which he

claims that a comparison of the parties' respective positions on RFP 1, as presented in the

supplemental briefmgs, demonstrates important discrepancies in the scope of the request that

warrants the Court's reconsideration of its ruling based on the appearance that the parties had




                                                 2
resolved the dispute. (ECF No. 58). On August 30, 2019, Plaintiff filed the duplicate motion. (ECF

No. 61).

                                          II.   LAW & ANALYSIS

        Although the Federal Rules of Civil Procedure do not provide a mechanism for pursuing a

motion for reconsideration of a nondispositive pretrial order, Rule 54(b) provides the Court the

authority to revise an order that adjudicates fewer than all the claims or the rights and liabilities of

fewer than all the parties prior to final judgment. Courts within the Fifth Circuit have considered

such motions, applying the standard under Federal Rule of Civil Procedure 59(e), which applies

to final judgments. See Johnson      v.   Home Depot Prod. Auth., LLC, EP-17-00067-FM, 2017 WL

8751923, at *1 (W.D. Tex. Dec. 7,2017) (citing Krim          v.   pcOrder.com, Inc., 212 F.R.D. 329, 331

(W.D. Tex. 2002) (collecting cases)); Magee       v.   BHP Billiton Petroleum Props. (N.A.), L.P., No.

15-2097, 2018 WL 6566548, at *1 (W.D. La. Jan. 9, 2018) (collecting cases).

       Under the standard for a Rule 59(e) motion to alter or amend a judgment, the motion "must

clearly establish either a manifest error of law or fact or must present newly discovered evidence

and carmot raise issues that could, and should, have been made before the judgment issued." United

Nat'l Ins.   Co. v. Mundell Terminal Sen's., Inc., 740 F.3d 1022, 1031 (5th Cir. 2014) (quoting

Advocare Int'l LP    v.   Horizon Labs., Inc., 524 F.3d 679, 691 (5th Cir. 2008) (internal quotation

marks omitted). Black's Law Dictionary defines "manifest error" as           "[am   error that is plain and

indisputable, and that amounts to a complete disregard of the controlling law or the credible

evidence in the record." Manifest Error, Black's Law Dictionary (11th ed. 2019).

       Plaintiff essentially argues that the Court erred in finding the parties were no longer in

dispute as to RFP   1     and thereby denying as moot the motion to compel production as to RFP          1.




                                                       3
(ECF No. 58). Accordingly, his request for reconsideration is made on the basis of the existence

of a manifest error of factthat the parties were no longer in dispute over RFP        1.

        As previously noted, the Court ordered the parties to confer and file supplemental briefmg

on the discovery disputes because of the evolving nature of the requests and supplemental

responses throughout the briefing of Plaintiffs motion to compel production. (ECF No. 53).

Specifically, the Court ordered that:

                the parties shall confer on the discovery disputes at issue in
                [Plaintiff's motion to compel production]      . to attempt to resolve
                                                                   .   .

                these issues without Court order. . . [T]hereafter, Plaint iffshall file
                                                      .

                a supplemental briefing, updating the Court as to what, if anything,
                remains in dispute and his position on the matter. Defendants shall
                have seven (7) days thereafter to file their response.

Id. at 6 (emphasis added).

        The discovery matter at issue is RFP    1,   whereby Plaintiff requests:

                Records of the names, races, national origins of TTUHSCEP
                employees who violated University policies, descriptions of the
                violations, warnings, corrective actions including but not limited to
                termination that such employees received, from the time Dr. Richard
                Lange took office as the university president to January 2018.

See (ECF No. 39, at 2). In his motion to compel production, Plaintiff clarified that the requested

time period begins on July 1, 2014, and "narrow[ed] his request to the 'non-exempt' employees to

which [Plaintiff] belonged." Id. at 2-3. In his reply, Plaintiff further "clarified" that the "responsive

files should be of 'non-exempt' employees, which should include not only research associates,

assistants, post-doctoral research associates, but also any and all other employees who were not

'associates, assistants, post-doctoral research associates[,'] in the time frame from July    1, 2014[,]

to January 31, 2018." (ECF No. 45, at 3). And then again, in his amended reply, he added to the

prior clarification to include "in case there were research associates, assistants, post-doctoral




                                                     ri
research associates whose employee status was 'exempt' employees, responsive documents of

such individuals should also be produced." (ECF No. 48, at 3).

         In their response (ECF No. 42), and sur-reply (ECF No. 52),2 Defendants did not argue

their objections to RFP      1.


         In his supplemental briefing, Plaintiff provided the following update as to RFP                   1:


                  The defendants emphasized that they have already responded by
                  agreeing to produce responsive documents of "non-exempt"
                  employees, including not only research associates, assistants, post-
                  doctoral research associates, but also any and all other employees
                  who were not "associates, assistants, post-doctoral research
                  associates", in the time frame from July 1,2014 to January 31, 2018.
                  The defendants also acknowledged and agreed to the clarification
                  that "in case there were research associates, assistants, post-doctoral
                  research associates whose employee status was "exempt"
                  employees, responsive documents of such individuals should also
                  be produced" as described in the plaintiff's amended reply. (ECF
                  No. 48).

                  The plaintiff pointed out that although the defendants had agreed to
                  produce the requested documents, none has been actually produced.
                  The defendants stated that IT technicians at TTUHSCEP have been
                  searching for the responsive documents. The plaintiff suggested that
                  the defendants should not have to wait until they discovered all the
                  responsive documents before providing the plaintiff the responsive
                  documents. The defendants agreed to provide the responsive
                  documents periodically as they are being discovered until all
                  responsive documents are produced.

(ECF No. 55, at 2-3). The Court notes that the requested production as described in Plaintiffs

supplemental briefing comports with his definition of the requested production in his amended

reply to his motion to compel production, which was his latest filing prior to the Court order




2
  Although Plaintiff did not seek leave to file an amended reply, Defendants' sur-reply cited Plaintiff's amended reply,
(ECF No. 48), rather than the reply, (ECF No. 45). Whether or not the amended reply was properly filed does not bear
on the outcome of the instant motion, nor did it bear on the outcome of the motion to compel. The Court does, however,
note that it was filed in the record with the single amendment clearly notated and Defendants were aware of it and
responded to it.

                                                           5
directing the parties to confer and to which Defendants' sur-reply responded.      See   (ECF No. 48, at

3; ECF No. 52).

       Defendants filed their responsive supplemental briefing stating the following as to RFP         1



in a section titled "Discovery Issues Resolved":

               With respect to [RFP 1], Defendants are actively searching for and
               will produce any responsive documents relating to research
               associates, assistants, post-doctoral research associates, positions
               comparable to the research associate position held by Plaintiff (the
               "Comparator Employees") from July 1, 2014 to 2016. There are no
               documents relating to employees who were found in violation of
               university policies but did not receive corrective actions, nor were
               there any documents relating to Comparator Employees from 2017
               to 2018. Accordingly, Defendants are in the process of locating
               additional responsive documents to supplement their production and
               no outstanding issues remain that require the Court's involvement.

(ECF No. 56, at 2). In a subsequent section of Defendants' supplemental briefing, they describe

their summary of the parties' conference as it relates to RFPs 1-3, stating:

               Defendants' counsel referred Plaintiff to Defendants' Second
               Amended Responses to Plaintiffs First Requests for Production (the
               "Second Amended Responses") for {RFPs] 1, 2, and 3. Defendants'
               counsel did represent to Plaintiff that professionals at Texas Tech
               Health Sciences Center in El Paso ("TTUHSCEP"), including IT
               professionals, are currently searching for documents responsive to
               Plaintiffs requests. Defendants' counsel also agreed to produce
               responsive documents to Plaintiff as soon as such documents are
               obtained from TTUHSCEP. Defendants' counsel did not make any
               representations to Plaintiff other than those that are stated in the
               Second Amended Responses.

Id. at 6-7. Referencing back to the prior "Discovery Issues Resolved" section            of Defendants'

supplemental briefing, Defendants' Second Amended Response to RFP         1    is as follows:

               Per Plaintiffs narrowing and clarification of this request in his
               Reply to Defendants' Response to the Plaintiffs Motion to Compel
               Production of Documents Requested in Plaintiffs 1st Set of
               Requests for Production of Documents [ECF No. 45] (the
               "Response"), Defendants will search for and produce any
               responsive documents relating to research associates, assistants,
                    post-doctoral research associates, positions comparable to the
                    research associate position held by Plaintiff, from July 1, 2014 to
                    2016. TTUHSCEP previously searched for responsive records for
                    said comparator employees for 2017 and 2018 and did not locate
                    any responsive documents. Further, there are no documents relating
                    to employees who were found in violation of university policies but
                    did not receive corrective actions.

Id. at2.

           Although Defendants had the opportunity to correct any representations made by Plaintiff

in his court-ordered supplemental briefing, they chose not to. Nor did Defendants provide the

Court with any briefing as to their objections to RFP                  1,   not in their response to the motion to

compel production, not in their sur-reply to the motion, and not in their supplemental briefing as

set forth above. Based on the representations made by both parties, whether explicitly or implicitly,

that the dispute had been resolved, the circuitous briefing by Defendants, and the evolving

parameters of RFP       1,   the Court finds that at the time of its decision it was not manifestly erroneous

to find that the parties had resolved their dispute as to RFP                  1.   The Court notes particularly that

Plaintiff was the party responsible, pursuant to the Court's order, to update the Court as to the

status of the discovery dispute based on the parties' conference. His supplemental briefing stated

that Defendants had agreed to produce responsive documents to RFP                        1   as he had defined it in his

amended reply to his motion to compel production.            See       (ECF No. 55, at 2-3). Defendants did not

dispute this representation and in fact addressed RFP              1    in their section titled "Discovery Issues

Resolved."    See   (ECF No. 56, at 1-2).

       However, Plaintiff represents in the instant original motion that he "found that there are

extremely important discrepancies" after "comparing" the parties' supplemental briefmg. (ECF

No. 58, at 2). Indeed, Plaintiff filed the original motion for reconsideration three days after

Defendants filed their court-ordered supplemental briefing for the motion to compel production,



                                                         7
one day after the Court's ruling on that motion. (ECF No. 58). Likewise, Defendants' response is

essentially arguing the merits of the motion to compel production as to RFP               1.   The Court considers

Defendants' response to the instant motion as new evidence that the discovery dispute is not, in

fact, resolved. Accordingly, the Court will GRANT Plaintiff's motion for reconsideration of its

ruling as to RFP    1.


          From this posture, the matter can be resolved simply. In his motion to compel production

and through the court-ordered briefing, Plaintiff has sought production of:

                 Records of the names, races, national origins, of TTUHSCEP
                 employees (narrowed to "non-exempt' employees, including not
                 only research associates, assistants, post-doctoral research
                 associates, but also any and all other employees who were not
                 'associates, assistants, post-doctoral research associates" and
                 'exempt' research associates, assistants, post-doctoral research
                 associates") who violated University policies, descriptions of the
                 violations, warnings, corrective actions including but not limited to
                 termination that such employees received from the time Dr. Richard
                 Lange took office as the university president to January 2018
                 (further defined as July 1, 2014 to January 31, 2018).

It is the burden   of the "party resisting discovery '[to] show specifically how.              .   .   each [request] is

not relevant or how each [request] is overly broad, burdensome or oppressive." McLeod,

Alexander, Powel &Apffel, P.C.         v.   Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (quoting Josephs

v.   Harris Corp., 677 F.2d 985, 991-92 (3d Cir. 1982)).

          In their briefings to the Court, Defendants did not object to, or argue the merits of limiting,

this request for   production.3    Only in their response to the instant motion do Defendants provide




  The Court notes, however, that Defendants' "First Amended Objections and Responses to Plaintiffs First Set of
Requests for Production" were attached to their response to the motion to compel production. (ECF No. 42-1).
However, Defendants made a general citation to this document in the body of their response to say that "[t]he Amended
Response addresses the issues raised by Plaintiffs Motion and supplements Defendants' production with documents
requested by Plaintiff. Accordingly, Defendants have fully responded to Plaintiffs discovery requests in good faith."
(ECF No. 42, at 2). This does not suffice as "a concise statement of the reasons for opposition to the motion" on the
basis of Defendants' arguments raised in their response to the instant motion, as required by Local Court Rule CV-
7(e). Nor does it contain citations to any legal authority on which Defendants rely.
any substantive arguments on the merits. However, Defendants do not get a fourth bite at the apple

to persuade the Court when they had three prior opportunities to do so. The instant motion is one

for reconsideration; it is not another briefing opportunity for the motion to compel production.

Defendants have not met their burden, and, therefore, the Court will AMEND its ruling as to RFP

1.   The motion to compel production as to RFP          1   will be GRANTED IN PART limited to the

parameters as set forth in the immediately preceding paragraph and DENIED IN PART as to any

TTUHSCEP employees outside of that scope.

        As a final comment, the Court notes the reliance of both parties on the recent Fifth Circuit

opinion in Wallace     v.   Seton Family of Hospitals. No. 18-50448, 2019 WL 2484692 (5th Cir. June

13, 2019). In this unpublished opinion, the Fifth Circuit provided that               "[for a comparator to be
deemed similarly situated, the employees being compared should 'h[o]ld the same job or

responsibilities, share[ ] the same supervisor or ha[ve] their employment status determined by the

same person and have essentially comparable violation histories." Id. at *4 (quoting Lee v. Kansas

City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009)). A determination             of who is a proper comparator
is a possible element       of Plaintiff's prima facie case and has not yet been determined in this case.

See McCoy v. City   ofShreveport, 492 F.3d 551, 556 (5th Cir. 2007). As noted in Wallace, whether

an employee is similarly situated such that a comparison is appropriate "generally presents a

question of fact for the jury." Id. at *5 (citing Perez          v. Tex.   Dep 't of Crim. Justice, Institutional

Div., 395 F.3d 206, 214-15 (5th Cir. 2004); George          v.   Leavitt, 407 F.3d 405, 414 (D.C. Cir. 2005)

(quoting Graham   v.   Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000))).

        Furthermore, pursuant to Rule 26(b)(l) of the Federal Rules of Civil Procedure:

               [u]nless otherwise limited by court order, the scope of discovery is
               as follows: Parties may obtain discovery regarding any
               nonprivileged matter that is relevant to any party's claim or defense
               and proportional to the needs of the case, considering the importance
               of the issues at stake in the action, the amount in controversy, the
               parties' relative access to relevant information, the parties'
               resources, the importance of the discovery in resolving the issues,
               and whether the burden or expense of the proposed discovery
               outweighs its likely benefit. Information within this scope of
               discovery need not be admissible in evidence to be discoverable.

       In their response to the instant motion, Defendants do not explain how they concluded

which employees held the same job or responsibilities. See (ECF No. 62, at 3). Moreover, while

they claim that Dr. Wu was Plaintiff's supervisor, they do not name the person who "determined"

Plaintiff's employment status, instead claiming that Dr. Rotwein recommended Plaintiff's

termination. Id. Further, while Defendants claim that finding responsive documents would be

unduly burdensome, they provided figures and calculations for a period of time that is two and a

half years longer than the period referenced in RFP      1. Id. at 5.   Finally, Defendants neither provide

nor cite any evidence supporting any of these contentions. Accordingly, were the Court to have

considered Defendants' newly-raised arguments, it likely would not have been persuaded.

       Finally, Plaintiff's duplicate motion does not seek anything beyond the original "Motion

to Amend the Court's Order." See (ECF No. 61). Accordingly, the Court will DENY AS MOOT

the duplicate motion.

                                            III.   CONCLUSION

       IT IS ORDERED that Plaintiff's "Motion to Amend the Court's Order" (ECF No. 58) is

GRANTED.

       IT IS FURTHER ORDERED that the Court's prior order denying as moot Plaintiff's

motion to compel production of documents (ECF No. 57) for RFP                 1   is AMENDED as follows.

The motion is GRANTED IN PART and DENIED IN PART as to Plaintiff's motion to compel

production related to RFP   1. It is   GRANTED to the extent of the narrowed scope set forth on page




                                                    10
eight (8) of this Order and DENIED beyond that scope. No further amendment to the prior order

is made.

       IT IS FURTHER ORDERED that Plaintiffs duplicate "Motion to Amend Court's

Order" (ECF No. 61) is DENIED AS MOOT.

              SIGNED and ENTERED this                   day of September, 2019.




                                                 MIGUEL A. TORRES
                                                 UNITED STATES MAGISTRATE JUDGE




                                            11
